[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#143 and 145)
After hearing held on defendant — Hovey's motions to reopen judgment and plaintiff's objection thereto, it is hereby Ordered:
Motion (#143) is denied;
Objection (#145) is sustained; for the following reasons:
Following a hearing on December 6, 1993, the court approved plaintiff's motions for supplemental judgment as corrected and orally amended. The issue which defendant raises was considered and, after defendant was heard thereon, ruled upon by the court during such hearing. See Gault v. Bacon, 142 Conn. 200,203 (1955). Thereafter, defendant did not move the court to reconsider the supplemental judgment entered on December 6, nor has defendant appealed therefrom. Defendant's instant motion to reopen such judgment cannot serve as a substitute for appeal; Crozier v. Zaboori, 14 Conn. App. 457, 462 (1988); and, under the attendant facts, good cause for the granting of such motion has not been shown.
GAFFNEY, J. CT Page 2572
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2573
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2574
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2575
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2576
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2577
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2578
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2579
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2580
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2581
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2582
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2583
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2584
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2585
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2586
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2587